DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  "wherein the advice comprises one or more of:" should read "wherein the advice further comprises one or more of:".  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
Regarding Claim 1:
The specification does not disclose that the library of control elements, the control flow editor, and the communication interface are implemented in hardware. Under broadest reasonable interpretation, these limitations can be interpreted as software.
Additionally, claim 1 recites “A user interface on a display for a hardware computer system” however this limitation does not specify that the user interface itself cannot be software.
As stated in MPEP 2106.03(I), “Non-limiting examples of claims that are not directed to any of the statutory categories include:
• Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations.” 
Therefore claim 1 does not have a tangible form and is directed to software per se.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 14, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yarvis et al. (U.S. Publication No. 2019/0041830 A1) in view of Pannese et al. (U.S. Publication No. 2008/0163096 A1).
Regarding Claims 1 and 14:
Yarvis et al. teaches a non-transient computer program carrier comprising a computer program therein, the computer program, upon execution by a computer system, configured to cause the computer system to at least: generate a user interface on a display for a hardware computer system, the user interface for designing, configuring and/or editing a control flow representing a control strategy, (Paragraph [0077], implement end-to-end logic, including control flows using a graphical, drag-and-drop environment)
the user interface comprising: a library of control elements and each control element being selectable by a user; (Paragraph [0077], Fig. 6, process engineer or other operator defines control flows and applications by configuring existing functional blocks 690 from the library 680; Paragraph [0106], the control engineer may find these software modules in a software library or request that custom modules be implemented by an IT department.)
and a control flow editor configured to organize the control elements into a control flow representing the control strategy; (Paragraph [0106], Fig. 12, control application is defined by a graph of software modules)
and communicate the control flow to a calculation engine configured to evaluate the control flow. (Fig. 16, step 1650, emulate and evaluate operation of software modules in simulated application settings)
Yarvis et al. does not teach that the control flow editing tool is associated with a semiconductor manufacturing process and at least a control element representing a task of simulation.
However, Pannese et al. teaches is associated with a semiconductor manufacturing process (Paragraph [0071], a 3D simulation of the semiconductor workpiece handling system)
	and at least a control element representing a task of simulation. (Paragraph [0071], operating system may gather data from sensors and use this acquired data to drive an inverse kinematics or other simulation engine)
It would have been obvious to one of ordinary skill in the art, at the effective filing date of the claimed invention, to modify Yarvis et al.’s industrial process control flow editor with Pannese et al.’s simulated semiconductor workpiece handling system in order to adapt Yarvis et al.’s generic control flow editor to the field of semiconductor manufacturing. Additionally, Pannese et al. gives examples of control modules that would be used for a semiconductor workpiece handling system. One would be motivated to combine these teachings in order to apply a known technique (control flow editing) to a known device (semiconductor workpiece handling system) ready for improvement to yield predictable results (allow the creation and testing of control flows).
	
Regarding Claims 2 and 16:
The combination of Yarvis et al. and Pannese et al. additionally teaches the user interface as claimed in claim 1, wherein the library of control elements further comprises one or more control elements representing one or more selected from: an optimization task (Yarvis et al.: Fig. 12, one software module can be a PID controller), a sampling task (Pannese et al.: Paragraph [0117], each wafer processing facility can receive data from sampling), a visualization task (Pannese et al.: Paragraph [0049], control software can provide information such as event logs, status information, and the like.), and/or an estimation task. (Pannese et al.: Paragraph [0122], wafer temperature can be estimated.)
Regarding Claims 3 and 17:
The combination of Yarvis et al. and Pannese et al. additionally teaches the user interface as claimed in claim 1 further comprising a library of data elements representing one or more data sources and/or data stores. (Pannese et al.: Paragraph [0100] and Fig. 12, a sensor software module may read data from a sensor)
Regarding Claims 4 and 18:
The combination of Yarvis et al. and Pannese et al. additionally teaches the user interface as claimed in claim 3, wherein one or more data elements of the data elements are individually configurable. (Yarvis et al.: Paragraph [0106], control engineer may also specify other factors, such as starting values for module parameters; Paragraph [0113], allows a control engineer to specify values for parameters beyond any default values.)
Regarding Claims 5 and 19:
The combination of Yarvis et al. and Pannese et al. additionally teaches the user interface as claimed in claim 1, wherein one or more control elements of the control elements are individually configurable. (Yarvis et al.: Paragraph [0106], control engineer may also specify other factors, such as starting values for module parameters; Paragraph [0113], allows a control engineer to specify values for parameters beyond any default values.)
Regarding Claims 6:
The combination of Yarvis et al. and Pannese et al. additionally teaches the user interface as claimed in claim 5, wherein the one or more control elements are configurable by selecting a particular action and/or module for the one or more control elements. (Yarvis et al.: Paragraph [0102], self-describing modules also provide the ability to express multiple alternative implementations of a given software module and the ability to make tradeoffs between implementations.)
Regarding Claim 7:
The combination of Yarvis et al. and Pannese et al. additionally teaches the user interface as claimed in claim 1, wherein the control flow editor is further configured to enable editing of one or more provided predefined control flows. (Yarvis et al.: Paragraphs [0128] - [0133] and Fig. 17 detail the steps that an orchestration device would go through to automatically configure a control flow based on user specifications. This control flow could then be edited by the user.)
Regarding Claims 8 and 20:
The combination of Yarvis et al. and Pannese et al. additionally teaches a control strategy evaluation tool comprising: the user interface as claimed in claim 1; (Yarvis et al.: Paragraph [0077], implement end-to-end logic, including control flows using a graphical, drag-and-drop environment)
the calculation engine configured to evaluate the control flow received via the communication interface. (Yarvis et al.: Fig. 16, step 1650, emulate and evaluate operation of software modules in simulated application settings)
Regarding Claims 9 and 21:
The combination of Yarvis et al. and Pannese et al. additionally teaches the control strategy evaluation tool as claimed in claim 8, wherein the calculation engine is configured to: simulate the control strategy described by the control flow; (Yarvis et al.: Fig. 16, step 1650, emulate and evaluate operation of software modules in simulated application settings; Fig. 14 shows an example of the orchestrator emulating multiple modules to see which one runs the best)
and evaluate the control strategy based on the simulation. (Yarvis et al.: Fig. 16, step 1660, select software modules and options for execution in control system application settings based on evaluation)
Regarding Claim 10:
The combination of Yarvis et al. and Pannese et al. additionally teaches the control strategy evaluation tool as claimed in claim 8, wherein the control strategy evaluation tool further comprises an advisor module configured to provide advice on the control flow, wherein the advice comprises advice for optimizing the semiconductor manufacturing process. (Paragraph [0122], the system will automatically score the application based on some criteria (e.g. end-to-end latency), and can determine the best combinations to use.)
Regarding Claim 11:
The combination of Yarvis et al. and Pannese et al. additionally teaches the control strategy evaluation tool as claimed in claim 10, wherein the advice comprises one or more of: advice on which control elements and/or settings thereof might optimize a control flow, (Yarvis et al.: Paragraph [0121], Fig. 14 depicts an architecture for automatic evaluation of software module alternative implementations) 
advice on which control flow might optimize the semiconductor manufacturing process. (Yarvis et al.: Paragraph [0127], from this evaluation, specific combinations of software modules and options for execution of such modules may be selected)

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yarvis et al. (U.S. Publication No. 2019/0041830 A1) and Pannese et al. (U.S. Publication No. 2008/0163096 A1) as applied to claims 1 and 8 above, and further in view of Honda et al. (U.S. Publication No. 2018/0356807 A1).
Regarding Claim 12:
The combination of Yarvis et al. and Pannese et al. teaches that the emulators simulate the hardware as defined by the module specifications (Yarvis et al. paragraph [0122]) or that the sensors can be used to directly gather actual operating conditions. (Pannese et al. paragraph [0073)
The combination of Yarvis et al. and Pannese et al. does not teach the control strategy evaluation tool as claimed in claim 8, wherein the control strategy evaluation tool comprises an artificial data generator for generating artificial data for use by the calculation engine in the evaluation step.
However, Honda et al. teaches that data from various sources can be combined in order to predict metrology metrics without actually measuring them (Paragraph [0040]) thereby creating an artificial data point that can be used to optimize process efficiency (Paragraph [0039]).
It would have been obvious to one of ordinary skill in the art, at the effective filing date of the claimed invention, to modify Yarvis et al.’s and Pannese et al.’s semiconductor control flow editor with Honda et al.’s artificial data in order to create a control flow editor that utilizes artificial data to predict metrology metrics. One would be motivated to combine these teachings in order to apply a known technique (predict metrology metrics) to a known device (control flow editor) ready for improvement to yield predictable results (optimize process efficiency).
	Regarding Claim 13:
	The combination of Yarvis et al., Pannese et al., and Honda et al. further teaches the control strategy evaluation tool as claimed in claim 12, wherein the artificial data generator is operable to extrapolate, interpolate or otherwise obtain artificial data from measured data for which the effect of a one or more variations on control strategy, and/or another characteristic of the semiconductor manufacturing process, used to obtain the measured data is estimated. (Honda et al.: Paragraph [0040], virtual metrology can use machine learning algorithms to predict metrology metrics such as film thickness and critical dimensions without having to take actual measurements based on sensor data (such as temperature and run time))
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Nikulin (U.S. Publication No. 2003/0093174 A1) discloses an emulator that emulates both software and hardware functions of a semiconductor fabrication process control system.
Johanson et al. (U.S. Publication No. 2006/0058900 A1) discloses a user interface for designing a control system for a building.
Patel et al. (U.S. Publication No. 2005/0010319 A1) discloses validating an APC assisted process via simulation. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER DEAN HEDRICK whose telephone number is (571)272-5803. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.D.H./Examiner, Art Unit 2115                                                                                                                                                                                                        

							/PAUL B YANCHUS III/                                                                                                     Primary Examiner, Art Unit 2115                                                                                                   							October 28, 2022